Order unanimously affirmed, without costs. Memorandum: We note that a demand for punitive damages does not constitute a separate cause of action for pleading purposes. In any event, the complaint in this breach of contract action is insufficient to support a claim for punitive damages. It contains no evidentiary allegations of ultimate facts that the defendant insurance company either acted fraudulently or engaged in morally culpable conduct in its dealings with the general public (see Uniland Dev. Co. v Home Ins. Co., 97 AD2d 972; see, also, Garrity v Lyle Stuart, Inc., 40 NY2d 354, 358; Catalogue Serv. v Insurance Co., 74 AD2d 837). (Appeal from order of Supreme Court, Monroe County, Pine, J. — dismiss cause of action.) Present — Dillon, P. J., Callahan, Green, O’Donnell and Schnepp, JJ.